DETAILED ACTION
Allowable Subject Matter
Claims 1-5 and 7- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, as follows:
As per method claim 1:
” generating one or more second facial features for the dynamically captured content based on the one or more bounding boxes.”
As per method claim 9:
“generating one or more second facial features for the dynamically captured content based on the one or more bounding boxes, wherein the dynamically captured content includes a first distortion associated with the first capture device and the labeled target content includes a second distortion associated with a second capture device used to capture the labeled target content”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov